Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
112 rejection maintained. Claims 5, 14, and 20 amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 6, 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 6, 12, the limitation “the data streams are each about 5Gb/s” is thus indefinite because the term “about” does not contain a defined scope.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al.(Pub No US20180249466) in view of Deng (Pub No US20210091871).

Regarding claims 1, 15, Cai teaches a mapper comprising: circuitry configured to receive data; and circuitry configured to perform mapping of each of the data (Fig. 3 “First Microwave device”, [0062] “the first microwave device may receive a CPRI frame that includes a first A×C and a CW from the BBU, convert the received CPRI frame into a microwave radio frequency signal”)
  to provide an output of the mapping to a device in a wireless data plane for transmission over wireless link ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”) with a wireless (PHY) layer (Fig. 4 “Antenna” [0065] “The radio frequency circuit is configured to generate a microwave air interface frame after performing processing such as down-conversion, digital-to-analog conversion, and filtering on the microwave radio frequency signal received by the communications interface”).
Cai does not teach streams each is a stream of data based on a calendar function associated with one of Flexible Ethernet (FlexE) and Metro Transport Networking (MTN), plurality of links, thereon including blocks based on the one of FlexE and MTN.
However, Deng teaches streams each is a stream of data based on a calendar function associated with one of Flexible Ethernet (FlexE) and Metro Transport Networking (MTN) (Fig. 2 “Calendar”, [0019] “example of functions of a FlexE multiplexer (FlexE mux), one or more of which may be implemented by a FlexE shim. A plurality of FlexE clients 202 wish to transmit data to corresponding clients over a PHY or a FlexE group …The idle insert/delete blocks insert ‘idle’ control blocks into the data stream”), plurality of links (Fig. 1 “106”), thereon including blocks based on the one of FlexE and MTN ([0019] “Each client 202 provides data in the form of 64 bit blocks to a respective 64/66 B encode block 204. Each 64/66 B encode block 204 encodes 64-bit blocks of data from the respective client as 66-bit blocks, also known as Physical Coding Sublayer (PCS) blocks, and provides the 66-bit blocks to a respective idle insert/delete block 206”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

Regarding claim 8, Cai teaches a system comprising: a mapper configured to receive data (Fig. 3 “First Microwave device”, [0062] “the first microwave device may receive a CPRI frame that includes a first A×C and a CW from the BBU, convert the received CPRI frame into a microwave radio frequency signal”),
 map the data to data formatted (Fig. 3 “First Microwave device”, [0062] “the first microwave device may receive a CPRI frame that includes a first A×C and a CW from the BBU, convert the received CPRI frame into a microwave radio frequency signal”) for transmission over a wireless link by a transmit device in a wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”) with a wireless physical (PHY) layer on the wireless link (Fig. 4 “Antenna” [0065] “The radio frequency circuit is configured to generate a microwave air interface frame after performing processing such as down-conversion, digital-to-analog conversion, and filtering on the microwave radio frequency signal received by the communications interface”);
and a demapper configured to receive second formatted data from a receive device in the wireless data plane ([0062] “and then send the microwave radio frequency signal to the second microwave device by using a microwave air interface. In this case, the second microwave device may receive the microwave radio frequency signal from the microwave air interface, restore the CPRI frame according to the received microwave radio frequency signal, and then send the CPRI frame to the RRU”),
and demap the received second formatted data reconstituting the signal ([0062] “and then send the microwave radio frequency signal to the second microwave device by using a microwave air interface. In this case, the second microwave device may receive the microwave radio frequency signal from the microwave air interface, restore the CPRI frame according to the received microwave radio frequency signal, and then send the CPRI frame to the RRU”).
Cai does not teach data streams each including a stream of blocks associated with one of a Flexible Ethernet (FlexE) signal or a Metro Transport Networking (MTN) signal, plurality of links, including the stream of blocks based on the one of FlexE and MTN; to a stream of blocks the one of the FlexE signal and the MTN signal.
However, Deng teaches data streams each including a stream of blocks associated with one of a Flexible Ethernet (FlexE) signal or a Metro Transport Networking (MTN) signal (Fig. 2 “Calendar”, [0019] “example of functions of a FlexE multiplexer (FlexE mux), one or more of which may be implemented by a FlexE shim. A plurality of FlexE clients 202 wish to transmit data to corresponding clients over a PHY or a FlexE group …The idle insert/delete blocks insert ‘idle’ control blocks into the data stream”), plurality of links (Fig. 1 “106”), including the stream of blocks based on the one of FlexE and MTN Fig. 2 “Calendar”, [0019] “example of functions of a FlexE multiplexer (FlexE mux), one or more of which may be implemented by a FlexE shim. A plurality of FlexE clients 202 wish to transmit data to corresponding clients over a PHY or a FlexE group …The idle insert/delete blocks insert ‘idle’ control blocks into the data stream”); to a stream of blocks the one of the FlexE signal and the MTN signal ([0019] “Each client 202 provides data in the form of 64 bit blocks to a respective 64/66 B encode block 204. Each 64/66 B encode block 204 encodes 64-bit blocks of data from the respective client as 66-bit blocks, also known as Physical Coding Sublayer (PCS) blocks, and provides the 66-bit blocks to a respective idle insert/delete block 206”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

Regarding claim 2, Cai does not teach wherein the stream of data includes a stream of blocks sized based on a line encoding technique.
However, Deng teaches wherein the stream of data includes a stream of blocks sized based on a line encoding technique ([0019] “Each client 202 provides data in the form of 64 bit blocks to a respective 64/66 B encode block 204. Each 64/66 B encode block 204 encodes 64-bit blocks of data from the respective client as 66-bit blocks, also known as Physical Coding Sublayer (PCS) blocks, and provides the 66-bit blocks to a respective idle insert/delete block 206”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

Regarding claim 6, 12  Cai does not teach wherein the stream of data includes a sequence of 64B/66B blocks,
and wherein the data streams are each about 5Gb/s,
corresponding to one of 20 calendar slots in a 100Gb/s FlexE frame.
Deng teaches wherein the stream of data includes a sequence of 64B/66B blocks ([0019] “Each client 202 provides data in the form of 64 bit blocks to a respective 64/66 B encode block 204. Each 64/66 B encode block 204 encodes 64-bit blocks of data from the respective client as 66-bit blocks, also known as Physical Coding Sublayer (PCS) blocks, and provides the 66-bit blocks to a respective idle insert/delete block 206. The idle insert/delete blocks insert ‘idle’ control blocks into the data stream when there is no data to transmit from the respective client, and/or when the block rate into calendar function 208 is higher than that provided by the idle insert/delete block 204”),
and wherein the data streams are each about 5Gb/s, corresponding to one of 20 calendar slots in a 100Gb/s FlexE frame ([0021] “The calendar has a granularity of 5 Gbps, and has a length of 20 slots per 100 Gbps of FlexE group capacity. Therefore, for example, where a FlexE group is made up of n 100 Gbps PHYs”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

Regarding claim 7, 13 Cai teaches wireless link are microwave link ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”).
Deng teaches plurality of links (Fig. 1 “106”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

Regarding claim 16, Cai teaches receiving second formatted data from a receive device in the wireless data plane ([0062] “and then send the microwave radio frequency signal to the second microwave device by using a microwave air interface. In this case, the second microwave device may receive the microwave radio frequency signal from the microwave air interface, restore the CPRI frame according to the received microwave radio frequency signal, and then send the CPRI frame to the RRU”); and demapping the received second formatted data to reconstituting the signal ([0062] “and then send the microwave radio frequency signal to the second microwave device by using a microwave air interface. In this case, the second microwave device may receive the microwave radio frequency signal from the microwave air interface, restore the CPRI frame according to the received microwave radio frequency signal, and then send the CPRI frame to the RRU”).
Cai does not teach a second stream of blocks the one of the FlexE signal or the MTN signal.
However, Deng teaches a second stream of blocks the one of the FlexE signal or the MTN signal ([0019] “Each client 202 provides data in the form of 64 bit blocks to a respective 64/66 B encode block 204. Each 64/66 B encode block 204 encodes 64-bit blocks of data from the respective client as 66-bit blocks, also known as Physical Coding Sublayer (PCS) blocks, and provides the 66-bit blocks to a respective idle insert/delete block 206”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

Claims 3, 9, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Deng  as applied to claim 1, 2, 6-8, 12-13, 15-16 above, and further in view of Li et al.(US 20210336893 herein after Li).

Regarding claim 3, Cai teaches the wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”).
Cai does not teach wherein the mapping includes packet mapping where the stream of blocks is encapsulated into packets each having a sequence number to ensure correct ordering at a receiver, and wherein the packets are provided at a Packet Data Convergence Protocol (PDCP) layer.
Deng teaches the stream of blocks ([0019] “Each client 202 provides data in the form of 64 bit blocks to a respective 64/66 B encode block 204. Each 64/66 B encode block 204 encodes 64-bit blocks of data from the respective client as 66-bit blocks, also known as Physical Coding Sublayer (PCS) blocks, and provides the 66-bit blocks to a respective idle insert/delete block 206”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.
Deng does not teach wherein the mapping includes packet mapping where the data is encapsulated into packets each having a sequence number to ensure correct ordering at a receiver, and wherein the packets are provided at a Packet Data Convergence Protocol (PDCP) layer.
Li teaches wherein the mapping includes packet mapping where the data is encapsulated into packets each having a sequence number to ensure correct ordering at a receiver ([0146] “the sequence number that is of the second protocol layer and that corresponds to the data packet of the first service flow of the first packet, and then perform encapsulation at the second protocol layer based on the data packet of the first service flow and the sequence number of the second protocol layer, to obtain the second packet”), and wherein the packets are provided at a Packet Data Convergence Protocol (PDCP) layer ([0114] “In other words, the UPF generates the PDCP SN, and encapsulates the PDCP SN in the GTP-U header by using the PDCP SN as an information element”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to reliability of system.

Regarding claim 9, Cai teaches the wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”), a second demapper (Fig. 3 “First Microwave device”, [0062] “the first microwave device may receive a CPRI frame that includes a first A×C and a CW from the BBU, convert the received CPRI frame into a microwave radio frequency signal”).
Cai does not teach wherein the data formatted includes packet mapping where is encapsulated into packets each having a sequence number to ensure correct ordering, and wherein the packets are provided to at a Packet Data Convergence Protocol (PDCP) layer.
Deng teaches the stream of blocks ([0019] “Each client 202 provides data in the form of 64 bit blocks to a respective 64/66 B encode block 204. Each 64/66 B encode block 204 encodes 64-bit blocks of data from the respective client as 66-bit blocks, also known as Physical Coding Sublayer (PCS) blocks, and provides the 66-bit blocks to a respective idle insert/delete block 206”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

Deng does not teach wherein the data formatted includes packet mapping where is encapsulated into packets each having a sequence number to ensure correct ordering, and wherein the packets are provided to at a Packet Data Convergence Protocol (PDCP) layer.
Li teaches wherein the data formatted includes packet mapping where is encapsulated into packets each having a sequence number to ensure correct ordering ([0146] “the sequence number that is of the second protocol layer and that corresponds to the data packet of the first service flow of the first packet, and then perform encapsulation at the second protocol layer based on the data packet of the first service flow and the sequence number of the second protocol layer, to obtain the second packet”), and wherein the packets are provided to at a Packet Data Convergence Protocol (PDCP) layer ([0114] “In other words, the UPF generates the PDCP SN, and encapsulates the PDCP SN in the GTP-U header by using the PDCP SN as an information element”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to reliability of system.

Regarding claim 17, Cai teaches the wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”). 
 Cai does not teach wherein the data formatted includes packet mapping where the stream of blocks is encapsulated into packets each having a sequence number to ensure correct ordering at a receiver,
 and wherein the packets are provided to a Packet Data Convergence Protocol (PDCP) layer.
Deng teaches the stream of blocks ([0019] “Each client 202 provides data in the form of 64 bit blocks to a respective 64/66 B encode block 204. Each 64/66 B encode block 204 encodes 64-bit blocks of data from the respective client as 66-bit blocks, also known as Physical Coding Sublayer (PCS) blocks, and provides the 66-bit blocks to a respective idle insert/delete block 206”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

Deng does not teach wherein the data formatted includes packet mapping where the stream of blocks is encapsulated into packets each having a sequence number to ensure correct ordering at a receiver,
 and wherein the packets are provided to a Packet Data Convergence Protocol (PDCP) layer.
Li teaches wherein the data formatted includes packet mapping where the data is encapsulated into packets each having a sequence number to ensure correct ordering at a receiver ([0146] “the sequence number that is of the second protocol layer and that corresponds to the data packet of the first service flow of the first packet, and then perform encapsulation at the second protocol layer based on the data packet of the first service flow and the sequence number of the second protocol layer, to obtain the second packet”),
 and wherein the packets are provided to a Packet Data Convergence Protocol (PDCP) layer ([0114] “In other words, the UPF generates the PDCP SN, and encapsulates the PDCP SN in the GTP-U header by using the PDCP SN as an information element”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to reliability of system.

Claims 4, 10, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Deng  as applied to claim 1, 2, 6-8, 12-13, 15-16 above, and further in view of Kim et al.(US 2020/0351725 herein after Kim).


Regarding claim 4, Cai teaches the wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”).
Cai does not teach wherein the mapping includes byte mapping where the stream of blocks is converted into a byte stream that is provided to a Radio Link Control (RLC) layer that guarantees byte delivery in order at a receiver.
Deng teaches wherein the mapping includes byte mapping where the stream of blocks is converted into a byte stream (Fig. 3 “308”, [0027] “The output of each idle insert/delete block 306 is provided to a respective 64/66 B decode block, which decodes the 66-bit blocks into 64-bit data blocks”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.

 Kim teaches that is provided to a Radio Link Control (RLC) layer that guarantees byte delivery in order at a receiver ([0226] “an indicator may be proposed to set an in-order delivery function for reception operations of a reception RLC layer of a next-generation mobile communication system with an RRC message, and when the in-order delivery function is set in the RLC layer”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.


Regarding claim 10, Cai teaches the wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”), a second demapper (Fig. 3 “First Microwave device”, [0062] “the first microwave device may receive a CPRI frame that includes a first A×C and a CW from the BBU, convert the received CPRI frame into a microwave radio frequency signal”).
 Cai does not teach wherein the data formatted includes byte mapping where the stream of blocks is converted into a byte stream that is provided to a Radio Link Control (RLC) layer that guarantees byte delivery in order.
Deng teaches wherein the data formatted includes byte mapping where the stream of blocks is converted into a byte stream (Fig. 3 “308”, [0027] “The output of each idle insert/delete block 306 is provided to a respective 64/66 B decode block, which decodes the 66-bit blocks into 64-bit data blocks”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.
Deng does not teach that is provided to a Radio Link Control (RLC) layer that guarantees byte delivery in order.
However, Kim teaches that is provided to a Radio Link Control (RLC) layer that guarantees byte delivery in order ([0226] “an indicator may be proposed to set an in-order delivery function for reception operations of a reception RLC layer of a next-generation mobile communication system with an RRC message, and when the in-order delivery function is set in the RLC layer”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.

Regarding claim 18, Cai teaches the wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”).
Cai does not teach wherein the data formatted includes byte mapping where the stream of blocks is converted into a byte stream that is provided to a Radio Link Control (RLC) layer that guarantees byte delivery in order at a receiver.
Deng teaches wherein the data formatted includes byte mapping where the stream of blocks is converted into a byte stream (Fig. 3 “308”, [0027] “The output of each idle insert/delete block 306 is provided to a respective 64/66 B decode block, which decodes the 66-bit blocks into 64-bit data blocks”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.
Deng does not teach that is provided to a Radio Link Control (RLC) layer that guarantees byte delivery in order at a receiver.
Kim teaches that is provided to a Radio Link Control (RLC) layer that guarantees byte delivery in order at a receiver ([0226] “an indicator may be proposed to set an in-order delivery function for reception operations of a reception RLC layer of a next-generation mobile communication system with an RRC message, and when the in-order delivery function is set in the RLC layer”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.


Claims 11, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Deng  as applied to claim 1, 2, 6-8, 12-13, 15-16 above, further in view of Cave et al. (Pub No US 20080225893).

Regarding claims 11, 19 Cai teaches the wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”).
Cai does not teach wherein the data formatted includes bit mapping wherein the stream of blocks is transferred as a stream of bits to a transport buffer Service Access Point (SAP).
Deng teaches wherein the data formatted includes bit mapping wherein the stream of blocks is transferred as a stream of bits (Fig. 3 “308”, [0027] “The output of each idle insert/delete block 306 is provided to a respective 64/66 B decode block, which decodes the 66-bit blocks into 64-bit data blocks”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.
Deng does not teach to a transport buffer Service Access Point (SAP).
Cave teaches to a transport buffer Service Access Point (SAP) ([0019] “service access point (AM SAP) 220 and includes a transmission buffer 225”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Cave. One of ordinary skill in the art would have been motivated to make this modification in order to increase flexibility of system.

Claims 5, 14, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Deng  as applied to claim 1, 2, 6-8, 12-13, 15-16 above, further in view of Cave et al. (Pub No US 20080225893) and further in view of Zhang et al.(US 20200169350 herein after Zhang).


Regarding claim 5, Cai teaches in the wireless data plane ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”),  the wireless PHY layer (Fig. 4 “Antenna” [0065] “The radio frequency circuit is configured to generate a microwave air interface frame after performing processing such as down-conversion, digital-to-analog conversion, and filtering on the microwave radio frequency signal received by the communications interface”).
Cai does not teach herein the mapping includes bit mapping wherein the stream of blocks is transferred as a stream of bits to a transport buffer Service Access Point (SAP) that is configured to match a rate of the stream of blocks to a rate of the layer with idle mapping.
Deng teaches herein the mapping includes bit mapping wherein the stream of blocks is transferred as a stream of bits (Fig. 3 “308”, [0027] “The output of each idle insert/delete block 306 is provided to a respective 64/66 B decode block, which decodes the 66-bit blocks into 64-bit data blocks”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cai to incorporate the teachings of Deng. One of ordinary skill in the art would have been motivated to make this modification in order to optimize data transfer to increase efficiency.
Deng does not teach to a transport buffer Service Access Point (SAP), that is configured to match a rate of the stream of blocks to a rate of the layer with idle mapping..
Cave teaches to a transport buffer Service Access Point (SAP) ([0019] “service access point (AM SAP) 220 and includes a transmission buffer 225”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Cave. One of ordinary skill in the art would have been motivated to make this modification in order to increase flexibility of system.
Cave does not teach that is configured to match a rate of the stream of blocks to a rate of the layer with idle mapping.
However, Zhang teaches that is configured to match a rate of the stream of blocks to a rate of the layer with idle mapping (Fig. 10A “1002”, “1003”, [0049] “[0049] FIG. 10A is a schematic flowchart of a slot rate matching method according to an embodiment of the present invention, [0157] “Add or delete an idle bit block between the first boundary bit block and the second boundary bit block, to obtain a first slot bit block stream whose rate is adapted”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, Deng, Cave to incorporate the teachings of Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to create a more adaptive system.

Regarding claim 14, Cai teaches the wireless PHY layer (Fig. 4 “Antenna” [0065] “The radio frequency circuit is configured to generate a microwave air interface frame after performing processing such as down-conversion, digital-to-analog conversion, and filtering on the microwave radio frequency signal received by the communications interface”).
Cai and Deng does not teach further comprising a transmit buffer between the mapper and the wireless data plane; and a receive buffer between the demapper and the wireless data plane, wherein the transmit buffer and the receive buffer are configured to match a rate of the stream of blocks to a rate of the layer with idle mapping.
Cave teaches further comprising a transmit buffer between the mapper and the wireless data plane (Fig. 3 “Mux 310”, “Transmission Buffer 320”, “DCCH/DTCH 310 a”, [0032] “service access point (AM SAP) 320 and includes a transmission buffer 325, a retransmission and buffer management unit 330, a multiplexer 335 (MUX)”); and a receive buffer between the demapper and the wireless data plane (Fig. 3 “Demux 342”, “Reception buffer 346”, “Upper Layers 302”, [0032] “service access point (AM SAP) 320 and includes a transmission buffer 325, a retransmission and buffer management unit 330, a multiplexer 335 (MUX)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Cave. One of ordinary skill in the art would have been motivated to make this modification in order to increase flexibility of system.
	Cave does not teach buffer are configured to match a rate of the stream of blocks to a rate of the layer with idle mapping.
	However, Zhang teaches buffer are configured to match a rate of the stream of blocks to a rate of the layer with idle mapping(Fig. 10A “1002”, “1003”, [0049] “[0049] FIG. 10A is a schematic flowchart of a slot rate matching method according to an embodiment of the present invention, [0157] “Add or delete an idle bit block between the first boundary bit block and the second boundary bit block, to obtain a first slot bit block stream whose rate is adapted”, [0144] “map the six idle bit blocks to the three slots sequentially, where two idle bit blocks are mapped to each slot, and after a round of mapping, the mapping pointer points again to a slot to which the mapping pointer points before insertion of the idle bit blocks; and then jump to step I for a next cycle. As shown in FIG. 9D, the bit block stream 2 is processed into three slot bit block streams, and if no to-be-mapped bit block exists in the buffer after B15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, Deng, Cave to incorporate the teachings of Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to create a more adaptive system.


Regarding claim 20, Cai teaches based on the one or more wireless links ([0062] “then send the microwave radio frequency signal to the second microwave device by using a microwave air interface”), the wireless PHY layer (Fig. 4 “Antenna” [0065] “The radio frequency circuit is configured to generate a microwave air interface frame after performing processing such as down-conversion, digital-to-analog conversion, and filtering on the microwave radio frequency signal received by the communications interface”).
 Cai and Deng, does not teach buffering the data formatted prior to transmission that is configured to match a rate of the stream of blocks to a rate of the layer with idle mapping; and controlling the buffering .
However, Cave teaches buffering the data formatted prior to transmission;
 and controlling the buffering (Fig. 3 “Mux 310”, “Transmission Buffer 320”, “DCCH/DTCH 310 a”, [0032] “service access point (AM SAP) 320 and includes a transmission buffer 325, a retransmission and buffer management unit 330, a multiplexer 335 (MUX)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, and Deng to incorporate the teachings of Cave. One of ordinary skill in the art would have been motivated to make this modification in order to increase flexibility of system.
Cave does not teach that is configured to match a rate of the stream of blocks to a rate of the layer with idle mapping.
However, Zhang teaches that is configured to match a rate of the stream of blocks to a rate of the layer with idle mapping (Fig. 10A “1002”, “1003”, [0049] “[0049] FIG. 10A is a schematic flowchart of a slot rate matching method according to an embodiment of the present invention, [0157] “Add or delete an idle bit block between the first boundary bit block and the second boundary bit block, to obtain a first slot bit block stream whose rate is adapted”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cai, Deng, Cave to incorporate the teachings of Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to create a more adaptive system.


Response to Amendment
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
Applicant’s Argument 1
Applicant respectfully disagrees that the term "about" renders the Claims indefinite.
Examiner’s Response 1
	Examiner respectfully disagrees with the applicants remarks regarding the 112b for claims 6, 12. The term “about” is indefinite because the term “about” is relative and thus has no define boundaries. 

Applicants Argument 2
Applicant respectfully disagrees - there is nothing here that would explain why one would switch CPRI for one of FlexE and MTN. This is exactly impermissible hindsight. Applicant's claimed subject matter includes the use of MTN or FlexE over wireless links. There is nothing in the prior art that suggests these aspects.

Examiner’s Response 2
	Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411